Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

I.	Group I, claims 1-2, 5, 7, 9, 11, 15, 17-18, 20-24, 26-28, and 32 are drawn to a compound of general formula (I) or (II) a pharmaceutically acceptable salt, stereoisomer, or isotopic form thereof; a pharmaceutical composition comprising the compound of claim 1 or the pharmaceutically acceptable salt, and a pharmaceutically acceptable excipient; and to a method of treating a patient suffering from a disease associated with aberrant activity of CDK7, the method comprising administering to the patient a therapeutically effective amount of the compound of claim 1 or the pharmaceutically acceptable salt, stereoisomer, or isotopic form thereof. 
. 
II.	Group II, claims 19-20 are drawn to a compound of general formula (III) or a pharmaceutically acceptable salt, stereoisomer, or isotopic form thereof. 

The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the claims are directed to multiple processes of use.

	An international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept (PCT Rule 13.1).  With respect to a group of inventions claimed in an international application, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features.  

	The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.  The determination is made on the contents of the claims as interpreted in light of the description and drawings.  Whether or not any specific technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature”, should be considered with respect to novelty and inventive step.  

In this instant application, the claims recite multiple compounds of generic formula (I) and (II) and generic formula (III) that possess contrasting functional groups that render said formula contrastingly different.  As a result, this national stage application which contains claims to different processes of invention is considered to lack unity of invention since according to 37 C.F.R. 1.475, a national stage application is considered to have unity if the claims are drawn to a category of invention containing a product, a process of making said product and a use of said product.
In conclusion, there is a lack of unity of inventions, and therefore restriction for examination purposes as indicated is proper.


Species Election

This application contains claims directed to more than one species of the generic invention.  These species possess various functional groups which would cause them to possess contrasting physical and chemical properties (see general formula (I) vs. general formula (III)).  Additionally, the claims recite treatment of various diseases that are functionally different and possess contrasting mechanism of action (see cancer vs. HIV).  Thus, these species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
The species listed below do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same special technical feature among the different species.  

The species are as follows: 
For Group I only: 
1)	Applicant is required to elect a particular compound of formula (I) or formula (II) to be utilized in the instant inventions. Alternatively, applicant may elect a particular compound of formula (I) or formula (II) delineated in claim 20.

2)	Applicant is also required to elect a particular disease associated with aberrant activity of CDK7 to be treated in the method of group I.  Alternatively, Applicant may elect a specific disease delineated in claim 24.  In the event applicant elects cancer or neoplasm, Applicant is further required to one specific cancer or neoplasm listed in claims 26, 27, or 28. 

For Group II only: 
1)	Applicant is required to elect a particular compound of formula (III) to be utilized in the instant inventions. Alternatively, applicant may elect a particular compound of formula (III) delineated in claim 20.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

The following claims 1-2, 5, 7, 9, 11, 15, 17-24, 26-28, and 32 are generic. 

Applicant is also reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

No telephone call was made due to the complexity of the

 election/restriction.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA JEAN-LOUIS whose telephone number is (571)270-3503.  The examiner can normally be reached on M-T 5:30-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
09/24/2022